*238OPINION of the Court, by
Ch. J. Bgyxe.
-This ⅛ a writ of error to a decree injoining a judgment at law, upon the ground that the judgment was obtained upon m *239obligation given for an usurious consideration. The bill was filed by only one of two co-obligors, and the other is not made a party, either complainant or defendant, nor any reason suggested why he was not. The decree ⅛ on this ground therefore clearly erroneous: for if oile co-obligor may in such a case file a bill, ano,ther might, and suits he thus multiplied equally contrary to the maxims of sound policy and to the principles which govern a court of equity.
The decree reversed with costs, and the cause remanded for new proceedings not inconsistent with the foregoing opinion.